Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS SECOND QUARTER SALES AND EARNINGS Pennsauken, NJ, April 23, 2012 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for its second quarter and six months ended March 24, 2012 . Sales increased 16% to $189.6 million from $162.7 million in last year’s second quarter. Net earnings were $10.4 million in the current quarter compared to $8.7 million last year.Earnings per diluted share were $.55 for the second quarter compared to $.46 last year. Operating income increased 17% to $16.3 million in the current quarter from $14.0 million in the year ago quarter. For the six months ended March 24, 2012, sales increased 14% to $362.2 million from $318.4 million in last year’s first half. Net earnings increased 1% to $15.9 million in the six months from $15.8 million last year. Earnings per diluted share were $.84 for the six months for both years. Operating income decreased 1% to $24.7 million from $24.9 million in the year ago period. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “We are pleased with our overall results for the period and are hopeful the trend continues. Our foodservice and ICEE beverage groups had a good quarter.“ J & J Snack Foods Corp.’s principal products include SUPERPRETZEL, PRETZEL FILLERS and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, MAMA TISH’S, SHAPE UPS, MINUTE MAID* and BARQ’S** frozen juice bars and ices, WHOLE FRUIT sorbet and frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, TIO PEPE’S and CALIFORNIA CHURROS churros, THE FUNNEL CAKE FACTORY funnel cakes, MRS. GOODCOOKIE, CAMDEN CREEK, COUNTRY HOME and READI-BAKE cookies, PATIO burritos and HAND FULLS and HOLLY RIDGE BAKERY filled handheld products. J & J has manufacturing facilities in Pennsauken, Bridgeport and Bellmawr, New Jersey; Scranton, Hatfield and Chambersburg, Pennsylvania; Carrollton, Texas; Atlanta, Georgia; Moscow Mills, Missouri; Pensacola, Florida; Colton, Vernon and Norwalk, California; Holly Ridge, North Carolina; and Weston, Oregon. *MINUTE MAID is a registered trademark of The Coca-Cola Company. **BARQ’S is a registered trademark of Barq’s Inc. - more - Consolidated Statement of Operations (unaudited) (in thousands, except per share amounts) Three months ended Six months ended March 24, March 26, March 24, March 26, Net Sales $ Cost of goods sold Gross Profit Operating expenses Marketing Distribution Administrative Other general (income) expense ) 93 ) 47 Operating Income Other income (expense) Investment income Interest expense & other (4 ) Earnings before income taxes Income taxes NET EARNINGS $ Earnings per diluted share $ Weighted average number of diluted shares Earnings per basic share $ Weighted average number of basic shares -2- Consolidated Balance Sheets March 24, 2012 September 24, 2011 (unaudited) (in thousands) Cash & cash equivalents $ $ Current marketable securities held to maturity Other current assets Property, plant & equipment, net Goodwill Other intangible assets, net Marketable securities held to maturity Other Total $ $ Current liabilities $ $ Long-term obligations under capital leases Deferred income taxes Other long-term obligations Stockholders’ equity Total $ $ The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof.The Company undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. ## -3-
